CATES, Judge.
This original action is in the nature of mandamus.
The prayer is for this court to order the circuit court to reduce the amount of Gray’s bond pending appeal of a conviction for rape.
The petition states that Gray was convicted of rape and sentenced to ten years in the penitentiary. The trial judge fixed bond at $10,000 to supersede execution pending appeal.
The petition fails to make out a case of the law’s commanding a lower amount. All the cases cited in argument apply to bail before conviction.
Petition dismissed.